EXHIBIT 10.50

            [w48553depart.gif]  
Department of Energy
Oak Ridge Operations Office
P.O. Box 2001
Oak Ridge, Tennessee 37831-  





                     March 20, 2001

Mr. E. Linn Draper, Jr.
President
Ohio Valley Electric Corporation
P.O. Box 16631
Columbus, Ohio 43216

Dear Mr. Draper:

LETTER SUPPLEMENT RELATING TO CANCELLATION BY THE UNITED STATES DEPARTMENT OF
ENERGY OF CONTRACT N0. DE-AC05-760801530

This letter supplement (Supplement) will confirm a number of understandings
between Ohio Valley Electric Corporation (OVEC) and the United States of America
with respect to Power Agreement No. DE-AC05-760801530 (Agreement). The
Supplement is intended to reduce the DOE Contract Demand (as that term is
defined in the Agreement) and to resolve certain issues which have arisen as a
result of DOE’s September 29, 2000 Notice of Cancellation of the Agreement.

We understand from our discussions with representatives of OVEC that the OVEC
Sponsoring Companies would be able to utilize additional capacity and the energy
related thereto, which DOE offers to make available during the period March 29
through August 31, 2001 as set forth in Exhibit A hereto. Accordingly, we
understand that OVEC is willing to agree pursuant to Paragraph 1 of Section 2.05
and Section 7.11 of the Agreement to waive for such periods any requirement that
the DOE Contract Demand during such period be higher than the DOE Contract
Demand After Reduction for each referenced period.

Furthermore, we understand that OVEC is willing pursuant to Section 7.11 to
waive partially (i) the requirements under Sections 3.06 and 3.07 of the
Agreement that DOE pay 100 percent of the costs of Additional Facilities and
Replacements (AFR) and (ii) where applicable, the requirements under Sections
3.04.4 and 3.04.5 of the Agreement that the adjustments of demand charges shall
be made on the basis that the average DOE capacity ratio in effect equaled unity
as to amounts, if any, specified in Section 3.04.3 with respect to the costs of
AFR.

In consideration for the reduction in DOE’s power requirements, we understand
that OVEC is willing, pursuant to Section 7.11, to waive DOE’s share of
Section 3.03 (energy) and Section 3.04 (demand) charges relating to power which
DOE makes available pursuant to this Supplement, as well as certain charges
under Sections 3.06 (additional facilities) and 3.07 (replacements).





--------------------------------------------------------------------------------

      Mr. E. Linn Draper, Jr. -2- March 20, 2001

      Accordingly, DOE and OVEC hereby agree as follows:

                (a) DOE affirms its obligation to pay monthly amounts due to a
trustee for purchasers of OVEC secured notes pursuant to assignments, consents
to assignment and notices of assignment dated on or about June 9,1993 related to
the financing of the Clifty Creek Coal Switch Project; provided, however, that
OVEC will give DOE a billing credit for, or if DOE does not owe amounts at least
equal to such monthly payments, will pre-fund, such payments to the extent that
they exceed DOE’s pro-rata share of such amounts based on power available to DOE
during the remainder of the term of the Agreement. (OVEC is required to pay off
the balance due on such notes on or before the first day of the month during
which the Agreement terminates.) DOE also affirms its obligation to pay a
pro-rata share of principal and interest on costs financed pursuant to DOE’s
requests dated July 30, 1999 and April 25, 2000, based on power available to
DOE.   (b) The parties affirm that they will hereafter conclude one or more
letter supplements or other appropriate agreements pursuant to which:   (1) DOE
will:   (A) Pay its share of the post-retirement and post-employment benefits
obligations in accordance with Section 6.04 of the Agreement no later than April
30. 2003 (DOE will remain liable for the gross-up for estimated taxes on its
share, but OVEC and DOE “i11 attempt to avoid or minimize the gross-up by using
a grantor trust or other acceptable means): and   (B) Pay its share of
decommissioning costs based on an estimate by an agreed upon independent
engineer in accordance with Section 6.09 of the Agreement. (OVEC and DOE will
attempt to avoid or minimize any gross-up for estimated taxes by using a grantor
trust or other acceptable means).   (2) OVEC will give DOE appropriate credit
for the antitrust and investment tax credit refunds due DOE (amounting to
approximately $9.5 million). (c) The DOE Contract Demand under the Agreement for
the purposes of Clause (A) of Paragraph 1 of Section 2.05 thereunder shall be
deemed to equal the Contract Demand After Reduction set forth in Exhibit A for
the period from March 29 through August 31, 2001.



--------------------------------------------------------------------------------

      Mr. E. Linn Draper, Jr. -3- March 20, 2001

                  (d) Except as specified in paragraph (a) above, DOE shall be
relieved of all AFR costs and of the gross-up to cover estimated income taxes,
if any, associated with those costs, provided that DOE shall pay OVEC two
million dollars ($2,000,000) for certain AFR costs incurred during prior
periods.   (e) Except as set forth herein, DOE shall not be responsible for any
energy, demand or AFR charges related to power released by DOE pursuant to the
Supplement.   (f) OVEC shall issue revised bills to DOE for the period from
October 1. 2000 through not later than March 31, 2001, and give DOE appropriate
credits for any prior overpayments.   (g) If a regulatory or other governmental
authority requires more power to be supplied to DOE or the Portsmouth gaseous
diffusion plant than is required under the terms of this Supplement, DOE agrees
to purchase such power from parties other than OVEC or to request OVEC to use
its best efforts to obtain arranged power to cover the requirements of DOE or
the Portsmouth Gaseous Diffusion Plant in excess of those indicated in Exhibit
A.   (h) The parties will discuss whether the Agreement can be appropriately
terminated prior to April 30, 2003.   (i) DOE shall cooperate with OVEC
(including taking any reasonable action) in making any filings with, or
obtaining any required authorizations from, any regulatory or other governmental
authority to terminate the Agreement in accordance with its terms and the terms
of this Supplement, including, without limitation, pre-granted authorization to
terminate.   (j) Neither DOE nor OVEC shall assert that a failure by any other
party to enforce rights it may have under the Agreement constitutes, nor shall
such failure to enforce such rights constitute, a waiver or relinquishment,
explicit or implicit, of any provision of either agreement, except as set forth
herein.



--------------------------------------------------------------------------------

      Mr. E. Linn Draper, Jr. -4- March 20, 2001

If OVEC agrees to the matters described above, please execute a copy of this
Supplement at the place designated for your signature.



  Sincerely,



  [w48553jdjacks1.gif]



  [w48553millis1.gif]



OVEC hereby agrees to the provisions herein described.

OHIO VALLEY ELECTRIC CORPORATION



[w48553drapers1.gif]

